456 F.2d 1312
UNITED STATES of America, Plaintiff-Appellee,v.Shirley ROULHAC, Defendant-Appellant.
No. 71-3118 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
April 4, 1972.

Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This appellant was convicted on four counts charging the forgery of United States Treasury checks in violation of 18 U.S.C. Sec. 495, and the possession of stolen mail matter, 18 U.S.C. Sec. 1708.  She was sentenced to imprisonment for one year, to be confined six months and then placed on probation for three years.


2
The judgment of the District Court is affirmed.  See Local Rule 21.1



**
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Inc. v. Citizens Casualty Co. of New York et al, 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966